Name: Commission Implementing Regulation (EU) NoÃ 291/2012 of 2Ã April 2012 amending Council Regulation (EC) NoÃ 992/95 as regards tariff quotas of the Union for certain agricultural and fishery products originating in Norway
 Type: Implementing Regulation
 Subject Matter: trade;  tariff policy;  Europe;  international trade;  agricultural activity;  fisheries
 Date Published: nan

 3.4.2012 EN Official Journal of the European Union L 96/1 COMMISSION IMPLEMENTING REGULATION (EU) No 291/2012 of 2 April 2012 amending Council Regulation (EC) No 992/95 as regards tariff quotas of the Union for certain agricultural and fishery products originating in Norway THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 992/95 of 10 April 1995 opening and providing for the administration of tariff quotas of the Union for certain agricultural and fishery products originating in Norway (1), and in particular Article 5(1)(a) and (b) thereof, Whereas: (1) An Agreement has been concluded in the form of an Exchange of Letters between the European Union, of the one part, and the Kingdom of Norway, of the other part, concerning additional trade preferences in agricultural products reached on the basis of Article 19 of the Agreement on the European Economic Area. The Agreement was approved on behalf of the Union by Council Decision 2011/818/EU (2). (2) That Agreement provides further progressive liberalisation of agricultural trade on a preferential, reciprocal and mutually beneficial basis and for new annual duty free tariff quotas at import into the European Union of certain agricultural products originating in Norway. (3) In order to implement the new tariff quotas provided for in the Agreement, it is necessary to amend Regulation (EC) No 992/95. (4) Regulation (EC) No 992/95 should therefore be amended accordingly. (5) In accordance with Decision 2011/818/EU the new tariff quotas are to apply from 1 January 2012. This Regulation should therefore apply from the same date. (6) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 992/95 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 101, 4.5.1995, p. 1. (2) OJ L 327, 9.12.2011, p. 1. ANNEX Annex I to Regulation (EC) No 992/95 is amended as follows: (a) the rows for order numbers 09.0701, 09.0751, 09.0757 and 09.0759 are replaced by the following: Order No CN code TARIC subdivision Description of products Quota period Quota volume (in tonnes net weight unless otherwise specified) Quota duty (%) 09.0701 Ex15042010 90 Oils and fats of marine animals, other than whale oil and sperm oil, in packings of a net capacity of more than 1 kg From 1.1 to 31.12 1 000 8,5 Ex15043010 99 09.0751 Ex07041000 90 Cauliflowers From 1.8 to 31.10 2 000 0 09.0757 Ex08092100 Ex08092900 Cherries, fresh From 16.7 to 15.9 900 0 (3) 09.0759 Ex08094005 Plum, fresh, from 1 September to 15 October From 1.9 to 15.10 600 0 (3) (b) the rows for order numbers 09.0753, 09.0755, 09.0775, 09.0777, 09.0781 and 09.0785 are deleted; (c) the following rows are inserted: 09.0815 0810 20 10 Raspberries, fresh From 1.1 to 31.12 400 0 09.0816 2005 20 20 Thin slices of potatoes, fried or baked, whether or not salted or flavoured, in airtight packings, suitable for immediate consumption From 1.1 to 31.12 200 0 09.0817 2309 10 13 2309 10 15 2309 10 19 2309 10 33 2309 10 39 2309 10 51 2309 10 53 2309 10 59 2309 10 70 2309 10 90 Dog or cat food put up for retail sale From 1.1 to 31.12 13 000 0